05/17/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: AF 06-0090


                                         AF 06-0090


                                                                             MAY 1 7 2022
 IN THE MATTER OF THE APPOINTMENT                                         Bowen Greenwood

 OF MEMBERS TO THE COMMISSION ON                                    O
                                                                            dry,
                                                                        Clerk of Supreme Coun
                                                                        R          Month na

 PRACTICE OF THE SUPREME COURT OF
 THE STATE OF MONTANA



       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued February 16, 2022,
requesting that the Honorable Peter Ohman conduct an election for appointment to the COP
among the resident members of the State Bar in COP Area G, and to certify to this Court
the results of that election.
       The election was held, and Judge Ohman has certified the results to this Court. By
Rule this Court is obligated to appoint from a list of the top three candidates who received
votes in this region. The Court extends its gratitude to all attorneys who expressed an
interest in serving on the Commission.
       Based on the election results, the Court hereby appoints the following member to
the Commission on Practice of the Supreme Court of the State of Montana:
       Area G:
       Sheryl Wambsgans
       1288 N. 14th Avenue, Unit 104
       Bozeman, MT 59715

Effective the date of this Order, Ms. Wambsgans is appointed to a four-year term to expire
on April 1, 2026.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable Peter Ohman, to Sheryl Wambsgans, to the
State Bar of Montana, to each member of the Cornmission on Practice, and to Shelly Srnith,
Office Administrator for the Commission on Practice.
Dated this 1   day of May, 2022.



                                       Chief Justice




                                   2